DETAILED ACTION
Claims 6-27 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-15 and 17-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-11 of U.S. Patent No. 10917299. Although the claims at issue are not identical, they are not patentably distinct from each.

Regarding claims 6 and 19, claims 6 and 19 of Application No. 17/141,944 correspond to claim 1 of U.S. Patent No. 10917299. See the table below.

Application No. 17/141,944
U.S. Patent No. 10917299


route data traffic received from each of the plurality of clients through a corresponding one of the plurality of client network connections and through the destination network connection to the 






execute a connection optimization process on said each network connection having the first network connection speed by controlling network traffic from end-to-end and rerouting data traffic to provide optimal overall network connection with minimum latency so as to produce a plurality of optimized network connections having a second network connection speed between each of the plurality of 







compare the second network connection speed of each of the plurality of optimized network connections to determine a slowest second network connection speed among the plurality of optimized network connections, wherein the slowest second network connection speed of the 

calculate a network connection speed difference between a speed of each of the plurality of optimized network connections and the normalization point; and adjust the second network connection speed of each of the plurality of optimized network connections by the network connection speed difference to produce a normalized network connection speed between each of the plurality of clients and the destination server.







wherein the global network is configured to route data traffic received from each of the local clients through the client network connection to the destination server through the destination network 

analyzing the overall network connection for each local client in order to measure the first network connection speed for each overall network connection between each local client and the destination server; executing a connection optimization process by the global network on each overall network connection having the measured first network connection speed by controlling 

comparing the optimized network connection speed of each of the optimized network connections in order to determine a slowest optimized network connection speed of the optimized network connections, wherein the slowest optimized network connection speed of 

calculating a connection speed difference between the optimized network connection speed of each of the optimized network connections and the normalization point; and adjusting the optimized network connection speed of each of the optimized network connections by the network connection speed difference with the global network in order to produce a normalized network connection speed between each of the local clients and the destination server, wherein said executing the connection optimization process is prior to comparing the optimized network connection speed of each of the optimized network connections in order to maximize the normalization point.


Regarding claims 7-15, 17-18 and 20-27, claims 7-15, 17-18 and 20-27 of Application No. 17/141,944 correspond respectively to claims 2-3, 5, 11, 4, 6, 8, 10, 10, 5, 7, 2-3, 5, 11, 4, 6, 5 and 7 of U.S. Patent No. 10917299.

Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10917299 in view of Abigail (U.S. PGPub 2007/0070914). 

Regarding claim 16, U.S. Patent No. 10917299 teaches all the features of claim 6 of Application No. 17/141,944. However, U.S. Patent No. 10917299 does not explicitly teach the network system according to claim 6, wherein the destination server includes a video game server configured to manage and control online gaming events among the plurality of clients.
Abigail teaches the network system according to claim 6, wherein the destination server includes a video game server configured to manage and control online gaming events among the plurality of clients (Agibail, see fig. 1; see paragraph 0013 where . A game server 12, operated by a game service provider, communicates with the service provider network 10 through a provider edge (PE) 14, operated by the service provider, over a game server channel 15. A network management system (NMS) 16 manages the PE 14 over an NMS channel 17. A plurality of end user devices 20 are connected to the game server 12 through the service provider network 10 and through the PE 14).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine U.S. Patent No. 10917299 and Abigail to provide the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per independent claim 6, “A network system comprising: a network… clients…a destination server” is recited. As per independent claim 19, “A network…communicate with a plurality of clients…destination server” is recited. However, it appears that one of ordinary skill in the art could interpret the system and network as software per se. According to the instant specification (see specification as published, U.S. PGPub 2021/0203546, paragraph 0015), "Notably, software solutions may be implemented in a variety of ways while still fulfilling similar functionality”. Such language points to software per se when there is no language in the claim or specification by which the claim elements can be made functional and statutory. In other words, while the claims recites “network”, “client” and “server”, there is no language in the claims or specification specifying that these elements are or contain hardware such as a processor and memory. Therefore, as the specification indicated above, these elements may be implemented as software. Hence, a person of 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This include:
U.S. PGPub 2011/0122812, which describes a seamless service method controlled by a user terminal;
U.S. PGPub 2006/0174160, which describes a method for transmitting and downloading streaming data; and
U.S. PGPub 2002/0026321, which describes system and method of fairly and securely enabling timed-constrained competitions over the Internet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/MENG VANG/Primary Examiner, Art Unit 2457